Mercure, J. P., Crew III, White, Yesawich Jr. and Peters, JJ.,
concur. Ordered that respondent is found guilty of charges I, III, IV, V, VI, VII, and IX of the petition and is found not guilty of charges II and VIII; and it is further ordered that the motions to confirm and disaffirm the Referee’s report are granted and denied in accordance with said findings of guilt; and it is further ordered that respondent is suspended from the practice of law for a period of six months, effective 20 days from the date of this decision and order, and until further order of this Court; and it is further ordered that respondent, for the period of his suspension, is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another, and is forbidden to *982appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule (22 NYCRR 806.9) regulating the conduct of suspended attorneys.